Citation Nr: 1139729	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

In a February 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased disability rating for service-connected lumbar spine disability.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In the October 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's claim should be remanded because the AMC failed to comply with the Board's February 2010 Remand instructions.  Specifically, the Veteran's representative indicated that "[t]here is no indication that the AMC ever obtained the outstanding VA treatment records, or recorded any 4142 from the Veteran for the outstanding chiropractic records, or that the AMC acted on a 4142 seeking to obtain the chiropractic treatment records."  Further, the representative argued that "[t]he AMC also refused to refer the case to the director of compensation and pension services as directed by the Board for extraschedular consideration; and failed to consider the DeLuca criteria in consideration of the Veteran's pain, fatigability, weakness, and lack of endurance throughout his measured range of motion."

In consideration of the arguments set forth by the Veteran's representative, the Board notes that the Veteran was sent a letter dated April 2010 which requested that he complete and return an attached VA Form 21-4142.  A review of the claims folder shows that the Veteran did not return the form, as requested.  To the extent that such medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has done neither.  The Board additionally observes that, contrary to the assertions of the Veteran's representative, the Veteran's VA treatment records dating from June 2009 and March 2010 were obtained and associated with the claims folder.

Further, the February 2010 Board Remand did not require the AMC to refer the issue to the Director of Compensation and Pension services; rather, the Remand instructed the AMC to readjudicate the Veteran's claim "including consideration of whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted."  The Board observes that in the May 2011 SSOC the AMC did consider an extraschedular referral, but concluded that such was not necessary based upon the evidence.

However, the Board does find merit in one argument articulated by the Veteran's representative; namely, that the DeLuca criteria were not appropriately considered by the AMC.  In the June 2010 VA examination report, the examiner noted the Veteran's range of motion but further qualified "but there is pain, fatigability, weakness, and lack of endurance, particularly with flexion, rotation, and extension.  There is no incoordination."  Crucially, the VA examiner failed to identify specific functional impairment as a result of the documented pain, fatigability, weakness, and lack of endurance.  The Board additionally observes that although the VA examiner noted that the Veteran's report that he experienced back spasms, the examiner did not comment on the frequency or the functional impairment caused by said spasms.

Accordingly, because the June 2010 VA examination report failed to adequately address the matter of functional loss with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2011).  As such, the Board believes that a new VA examination is needed to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss including with muscle spasm.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

The Board notes that the most recent VA treatment records contained in the claims folder are from March 2010.  Upon remand, VBA should obtain the Veteran's more recent treatment records as such records are potentially relevant to the pending claim.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  Appropriate steps should be taken to secure any outstanding VA treatment records dating from March 2010 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2.  After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability with muscle spasms.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.  The extent of any incoordination, weakened movement, and excess fatigability on use should be thoroughly described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.  If such testing is not feasible, the examiner should explain the reasons therefore.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and/or muscle spasms and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups and muscle spasms.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups and muscle spasms in terms of the degree of additional range of motion loss.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disability.  Any functional impairment of the lower extremities due to the lumbar spine disability should be identified.  The examiner should specifically state whether the Veteran's service-connected lumbar spine disability causes neurological impairment.  If so, the examiner should state which nerve(s) is impaired and whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also provide an opinion concerning the impact of the lumbar spine disability, to include flare-ups and/or muscle spasms, on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Following completion of the examination ordered above, review the examination report for specific compliance with the Board's directive.  Any deficiency should be addressed prior to recertification to the Board.

5.  Following any further development that the RO deems necessary, the Veteran's claim should then be readjudicated including consideration of whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

